Exhibit 10.2


SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Separation Agreement and Release of Claims ("Agreement") is made by and
between MERIDIAN BIOSCIENCE, INC. (the "Company"), and VECHESLAV A. ELAGIN
("Executive").
WHEREAS, Executive has agreed, in exchange for certain Severance Pay as
described herein, to enter into this Agreement, including the release of claims
in favor of the Company, pursuant to the Change in Control Agreement by and
between the Company and Executive, dated August 4, 2016 (the "Change in Control
Agreement").
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1. Termination.  Executive's employment from the Company is terminated,
effective February 20, 2018 ("Termination Date").
2. Payment of Salary.  Executive acknowledges and represents that, as of
February 23, 2018, the Company has paid all salary, wages, bonuses, accrued
vacation, commissions, dividend equivalents, and any and all other benefits due
or owing to Executive through the Termination Date, as more fully set forth on
Exhibit A.
3. Payment of Severance Pay.  Company will pay to the Executive Severance Pay as
described in Exhibit A, attached hereto, in accordance with the terms of the
Change in Control Agreement.  Severance Pay will be paid as a lump sum within
thirty (30) days following the date upon which this Agreement becomes
irrevocable. Executive acknowledges and agrees that Executive is not entitled to
any other compensation or benefits than those described in Exhibit A and will
only receive the Severance Pay described in Exhibit A, contingent upon execution
and non-revocation of this Agreement.
4. Confidential Information and Restrictive Covenants.  The Executive shall
continue to comply with the terms and conditions of the August 3, 2009
Non-Competition and Confidentiality Agreement between Executive and the Company
(the "Confidentiality Agreement"), which is incorporated herein by reference. 
These restrictions require, without limitation, that Executive: (a) maintain the
confidentiality of any and all Company Confidential Information or Trade
Secrets; (b) refrain for a period of two years from the Termination Date from
competing with Company; and (c) refrain for a period of two years from the
Termination Date from soliciting any current employee, customer, or supplier of
Company.
5. Return of Company Property. Executive shall return all Company property and
confidential and proprietary information in Executive's possession to the
Company no later than five days after the Termination Date.
6. Release of Claims.  Except as set forth in the last paragraph of this Section
6, Executive agrees that the foregoing consideration represents settlement in
full of all outstanding obligations owed to Executive by the Company. 
Executive, on behalf of himself, and his respective heirs, family members,
executors and assigns, hereby fully and forever releases the Company and its
past, present and future officers, agents, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns, from, and agrees not to sue
or otherwise institute or cause to be instituted any legal or administrative
proceedings concerning any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that he may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date of this Agreement
including, without limitation,
(a) any and all claims relating to or arising from Executive's employment
relationship with the Company and the termination of that relationship;
(b) any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, and The Worker Adjustment and
Retraining Notification Act;
(e) any and all claims for violation of the federal, or any state, constitution;
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g) any and all claims for attorneys' fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  Nothing in this Agreement waives Executive's rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.
7. Acknowledgment of Waiver of Claims under ADEA.  Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary.  Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement.  Executive acknowledges
that the consideration given for this waiver and release Agreement is in
addition to anything of value to which Executive was already entitled. 
Executive further acknowledges that Executive has been advised by this writing
that (a) Executive should consult with an attorney prior to executing this
Agreement; (b) Executive has at least forty-five (45) days within which to
consider this Agreement; (c) Executive has seven (7) days following the
execution of this Agreement to revoke Executive's acceptance of the Agreement;
and (d) this Agreement shall not be effective until the revocation period has
expired.  Any revocation must be in writing and delivered to Ginette Sturtz,
Director of Human Resources, at the Company by close of business on the seventh
day from the date that Executive signs this Agreement.
8. No Pending or Future Lawsuits.  Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive's name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein.  Executive also represents that Executive does not intend to
bring any claims on Executive's own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein.
9. No Re-Hire.  Executive understands and agrees that, as a condition of this
Agreement, Executive shall not be entitled to any future employment with the
Company, its subsidiaries, or any successor, and Executive hereby waives any
right, or alleged right, of employment or re-employment with the Company. 
Should Executive apply for a job with Company, Company may disregard such
application with no liability whatsoever.

--------------------------------------------------------------------------------

10. No Cooperation.  Executive agrees that Executive will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
11. Cooperation with Company.  Executive agrees to cooperate, at the request of
the Company, in the defense and/or prosecution of any charges, claims,
investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during or relating to Executive's period
of employment about which Executive may have relevant information.  Executive
shall further reasonably cooperate with regard to the transition of Executive's
job duties and business relationships or to assist with perfection of any
intellectual property rights of Company.  Executive agrees to respond to
reasonable requests for information from the Company in a timely manner.
12. Non-Disparagement.  Executive shall not engage, except as required by
applicable law, in any conduct that involves the making or publishing of written
or oral statements or remarks (including the repetition or distribution of
derogatory rumors, allegations, negative reports or comments) that are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Company.
13. Agreement Confidential. Executive acknowledges and agrees that the terms of
this Agreement, as well as all communications leading up to the execution of the
Agreement, are strictly confidential.  Executive will not disclose the terms of
this Agreement except to Executive's spouse, attorney or accountant.  In the
event that Executive is requested or compelled via subpoena or other legal
process to disclose the terms of this Agreement, Executive agrees to immediately
inform the Company of such request to permit Company to challenge such subpoena
or legal process prior to disclosure of the requested information or
documentation.
14. No Admission of Liability.  No action taken by the Company, either
previously or in connection with this Agreement shall be deemed or construed to
be (a) an admission of the truth or falsity of any claims heretofore made or (b)
an acknowledgment or admission by the Company of any fault or liability
whatsoever to the Executive or to any third party.
15. Costs.  The Parties shall each bear their own costs, expert fees, attorneys'
fees and other fees incurred in connection with this Agreement.
16. Authority.  Executive represents and warrants that Executive has the
capacity to act on Executive's own behalf and on behalf of all who might claim
through him to bind them to the terms and conditions of this Agreement.
17. No Representations.  Executive represents that Executive has had the
opportunity to consult with an attorney and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
18. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
19. Entire Agreement.  This Agreement, along with the Confidentiality Agreement,
represents the entire agreement and understanding between the Company and
Executive concerning Executive's separation from the Company.
20. No Oral Modification.  This Agreement may only be amended in writing signed
by Executive and a duly authorized officer of the Company (other than
Executive).
21. Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio, not including choice of law provisions.
22. Effective Date. This Agreement will become effective on the eighth (8th) day
after Executive signed this Agreement.
23. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
24. Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims.  The Parties acknowledge
that:
(a) They have read this Agreement;
(b) They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;
(c) They understand the terms and consequences of this Agreement and of the
releases it contains;
(d) They are fully aware of the legal and binding effect of this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
MERIDIAN BIOSCIENCE, INC.
               
By:  /s/ Jack Kenny
   
Its: Chief Executive Officer
         
Dated:  February 20, 2018
   

 

 
VECHESLAV A. ELAGIN




______________________________


Dated:  ________________, 2018
 